                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

GRUMPY CAT LIMITED,                                        )
                                                           )
                Plaintiff,                                 )    Case No.: 20-cv-7245
                                                           )
                                                           )    Hon. Steven C. Seeger
        v.                                                 )
                                                           )
THE INDIVIDUALS, CORPORATIONS,                             )
LIMITED LIABILITY COMPANIES,                               )
PARTNERSHIPS AND UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED                                    )
ON SCHEDULE A HERETO,                                      )
                                                           )
                Defendants.                                )

                                                STATEMENT

        Pursuant to the Court’s Order of February 3, 2021 [Dkt. No. 44], Plaintiff submits accompanying
Exhibit A which identifies, by Defendant, the accounts that have been frozen/restrained in this matter and
the funds frozen in each account.
        Plaintiff respectfully requests leave to file Exhibit A under seal in view of the confidential
business/financial information relating to Defendants included therein.


                                          Respectfully submitted,
Dated: February 12, 2021                  By:     s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  GRUMPY CAT LIMITED
                                     CERTIFICATE OF SERVICE


        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Statement
was filed electronically with the Clerk of the Court and served on all counsel of record and interested
parties via the CM/ECF system on February 12, 2021.



                                                           s/Michael A. Hierl




                                CERTIFICATE OF PROOFREADING

        Undersigned counsel have carefully and personally read the foregoing Statement and given it a
close proofread. To the best of our ability, the filing does not contain any typographical errors, formatting
problems, or other mistakes or inaccuracies.



                                                           s/Michael A. Hierl

                                                           s/William B. Kalbac
